92 F.3d 1183
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Norman Lee GROOMS, Defendant-Appellant.
No. 96-6630.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 23, 1996.Decided:  August 6, 1996.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Glen E. Conrad, Magistrate Judge.  (CR-91-5-C, CV-95-37-R)
Norman Lee Grooms, Appellant Pro Se.  Donald Ray Wolthuis, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, VA, for Appellee.
W.D.Va.
AFFIRMED.
Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the magistrate judge's order denying relief on his motion filed under 28 U.S.C. § 2255 (1988), as amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1217.*  We have reviewed the record and the magistrate judge's opinion and order and find no reversible error.  Accordingly, we affirm on the reasoning of the magistrate judge.   Grooms v. United States, No. CR-91-5-C;  CV-95-37-R (W.D.Va. Jan. 23, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 All parties have consented to the exercise of jurisdiction by a magistrate judge with appeal to the United States Court of Appeals for the Fourth Circuit pursuant to 28 U.S.C.A. § 636(c) (West 1993)